Citation Nr: 0328930	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-14 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty for over 20 years, retiring 
in December 1963.

The veteran filed a claim of entitlement to TDIU in December 
2000.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal of an January 2002 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
San Juan, Puerto Rico (the RO) which denied entitlement to 
the benefit sought on appeal.  

Although the veteran had indicated in his August 2002 
substantive appeal that he wanted to appear at a personal 
hearing before a member of the Board sitting at the RO, he 
withdrew his request for a personal hearing in correspondence 
received by VA in July 2003.


REMAND

The veteran seeks a total disability rating based on 
individual unemployability.  

A November 2000 rating decision granted an evaluation of 60 
percent for the veteran's service-connected herniated nucleus 
pulposus at L5-S1 with lumbar laminectomy (low back 
disability).  The severity of the veteran's service-connected 
low back disability, which is his only service-connected 
disability, and its impact on his employability, is unclear 
from the evidence of record.  Although it is noted on VA 
examinations in August 2000 and August 2001 that the veteran 
used a cane to walk and a wheelchair for long distance 
ambulation, VA outpatient records dated in February and May 
2001 note that the veteran was ambulatory and in no apparent 
distress.  The Board cannot reconcile this evidence and 
believes that further evaluation of the veteran is required.

Because there is insufficient evidence on file on which to 
base a decision on the issue on appeal, this case is REMANDED 
to Veterans Benefits Administration (VBA) for the following 
actions:  

1.  VBA should request that the veteran 
identify specific names, addresses and 
approximate dates of treatment, both VA and 
private, for all health care providers who 
may possess additional records pertinent to 
his claim.  Then, with any necessary 
authorization from the veteran, VBA should 
attempt to obtain copies of all treatment 
records identified by the veteran which have 
not been previously secured.  If VBA is 
unsuccessful in obtaining any medical records 
identified by the veteran, it should inform 
the veteran and his representative of this 
and request them to provide copies of the 
outstanding medical records.

2.  VBA should then arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine the 
current nature and severity of the service-
connected low back disability and the effect 
the veteran's service-connected disorder has 
on his employability.  The claims folder, 
including a copy of this REMAND, must be made 
available to and reviewed by the examiner.  
The examiner should note whether the veteran 
is using a cane or wheelchair to ambulate, 
whether such has been prescribed and whether 
such is needed because of the severity of the 
back disability.  In light of all pertinent 
medical evidence, the  examiner should 
describe all symptomatology due to the 
veteran's service-connected low back 
disability and should specifically comment of 
the extent to which the service-connected 
disability would affect the veteran's 
employability.  If it is determined that 
additional evaluation and/or testing is 
needed to assess the veteran's functional 
ability due to his service-connected low back 
disability, such  should be scheduled.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.  

3.  VBA then should readjudicate the claim 
for a total disability rating based on 
individual unemployability due to service-
connected disability.  If the benefit sought 
on appeal remains denied, the veteran should 
be provided a Supplemental Statement of the 
Case and given an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded above.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


